EXHIBIT 10.1

SEVERANCE & RELEASE AGREEMENT

This Severance Agreement and Release (“Agreement”) is made by and between
Openwave Systems Inc. (the “Company”), and Harold L. Covert (“Employee”).

WHEREAS, Employee has been employed by the Company since September 12, 2005,
most recently in the position of Chief Financial Officer;

WHEREAS, the Company and Employee have entered into a Confidential Information
and Invention Assignment Agreement (the “Confidentiality Agreement”) dated
October 20, 2005, which is incorporated herein by reference;

WHEREAS, the Company and Employee have entered into a Change of Control
Severance Agreement (the “CoC Agreement”) dated December 19, 2006, which is
incorporated herein by reference;

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:

A. Last Date Worked. Employee’s last date worked for the Company shall be
August 3, 2007 (“Last Date Worked”). Employee shall not be required to work
beyond the Last Date Worked, except to the extent necessary to complete the
orderly transition of his duties.

B. Final Date of Employment. Employee’s employment with the Company will end on
August 15, 2007, or earlier as permitted herein (the actual end date of
employment is referred to herein as the “Final Date of Employment”).

C. Transition Period. From the date of this Agreement through August 2, 2007,
Employee shall continue to perform his duties as assigned and consistent with
his role as Chief Financial Officer in a professional and competent manner. From
August 2, 2007 to the Final Date of Employment, Employee shall assist in the
transition of duties to the Chief Financial Officer in a professional and
competent manner. From the date of this Agreement through the Final Date of
Employment, the Employee’s employment is and shall continue to be at will, as
defined under applicable law.

D. Consideration. Provided Employee’s employment with the Company does not
terminate prior to August 15, 2007, for any of the reasons set forth in
Section 3(b) of the CoC Agreement and has complied with Paragraph F below, the
Company agrees to provide Employee with the following severance benefits in lieu
of any other severance pay and/or benefits to which he would otherwise be
entitled under any Company plan or policy concerning such benefits:

 

  1. As soon as practicable, but no later than March 15 of the calendar year
following the Final Date of Employment, the Company shall pay to Employee
severance compensation in the form of a lump sum payment equal to $700,000,
which consists of one year’s base salary plus target CIP bonus; customary
payroll taxes and income tax withholding will be deducted from this lump sum
payment; and



--------------------------------------------------------------------------------

  2. On the Final Date of Employment the Company shall waive the Company’s right
to repurchase Employee’s restricted stock awards as follows:

a. Grant No. 017247 granted on September 12, 2005 as to zero (0) shares. For the
avoidance of doubt, 25,000 shares shall vest on August 15, 2007, and the Company
shall exercise its right to repurchase the remaining 50,000 shares from this
grant.

b. Grant No. 018136 granted on September 22, 2006 as to 4,723 shares.

All other stock options, restricted stock or other compensatory stock awards
held by Employee that remain outstanding as of the Final Date of Employment
(including, for avoidance of doubt, options, restricted stock or other awards
issued after the effective date of the CoC Agreement) shall remain outstanding
for a period of two (2) months following such Final Date of Employment, and, in
the event that a Change of Control (as defined in the CoC Agreement) occurs
during such two (2) month period, then: (i) all such stock options, restricted
stock or other compensatory stock awards shall be subject to Section 3(a) of the
CoC Agreement and (ii) Employee’s entitlement to exercise vested stock options
following the termination of employment shall continue to be governed by the
terms of the applicable Stock Option and Restricted Stock Agreements and Plans
provided, however, that the date on which the Change of Control occurs shall be
treated as the date of Employee’s termination of employment with the Company;
and

 

  3. to provide Employee and his/her eligible dependents, at Company’s expense
(on an after-tax basis to Employee, and after Employee’s contribution of his
share of the applicable premiums as described in subsection 1), with medical,
dental, and vision insurance benefit coverage in coordination with COBRA for a
period of twelve (12) months, provided Employee executes and timely returns all
necessary COBRA election documentation which will be sent to Employee after the
Final Date of Employment; thereafter, if Employee wishes to continue such COBRA
coverage, Employee will be required to pay all requisite premiums for such
continued coverage.

E. Change of Control. Employee agrees that in the event that a Change of Control
(as defined in the CoC Agreement) occurs within two months following Employee’s
Final Date of Employment and, as a result, Employee otherwise would become
entitled to benefits under the CoC Agreement: (1) Employee’s entitlement to such
benefits shall be conditioned upon Employee’s execution of Exhibit A and Exhibit
A becoming effective and (2) the severance pay and other benefits under the CoC
Agreement shall be reduced by the severance pay and other benefits provided to
Employee pursuant to Paragraph D above.

F. Confidential Information and Company Property. Employee shall maintain the
confidentiality of the terms of this Agreement and shall continue to maintain
all confidential and proprietary information of the Company and shall continue
to comply with the terms and conditions of the Confidentiality Agreement at all
times during and after his employment with the Company. Employee shall return,
in good working condition, all Company property and confidential and proprietary
information in his possession to the Company on or before the Final Date of
Employment.

 

2



--------------------------------------------------------------------------------

G. Expense Reports. Company agrees that it will pay all reasonable expenses
incurred by Employee as part of his employment consistent with the provisions of
Company’s Travel and Expense reimbursement policy. Employee agrees that he shall
submit all expense reports to Company no later than sixty (60) days following
the Final Date of Employment.

H. Release of Claims. In exchange for the consideration described in Paragraph D
above, Employee, on behalf of himself, and his heirs, family members, executors,
administrators and affiliates, and assigns, hereby fully and forever releases
the Company and its officers, directors, employees, investors, stockholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, insurers, and assigns, from, any claim, duty, obligation or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, arising from any omissions, acts or facts
that have occurred up until and including the date on which this Agreement is
signed by Employee including, without limitation,

1. any and all claims relating to or arising from Employee’s employment
relationship with the Company or the termination of that relationship;

2. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

3. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;

4. any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the Older
Worker Benefit Protection Act (“OWBPA”) the Employee Retirement Income Security
Act of 1974, The Worker Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act, and Labor Code section 201, et seq.
and section 970, et seq. and Labor Code section 1400, et seq. (“California WARN
Act”);

5. any and all claims for violation of the federal, or any state, constitution;

6. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination or unlawful harassment; and

 

3



--------------------------------------------------------------------------------

7. any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and will remain in effect in all respects as a complete general release. This
release does not extend to any obligations incurred under this Agreement, and it
does not apply to any claims or rights that may not be released as a matter of
law, including any statutory indemnity rights.

I. Acknowledgment of Waiver of Claims under ADEA and the OWBPA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and the Older Worker
Benefit Protection Act (“OWBPA”) and that this waiver and release is knowing and
voluntary. In accordance with the provisions of the OWBPA, the Company and
Employee acknowledge that attached to this Agreement as Exhibit B is information
concerning the ages of the Company employees similarly affected by this
employment action, as well as information concerning the ages of employees in
Employee’s job classification who are not affected by this action. Employee and
the Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the date on which Employee signs this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that (a) he should consult with an attorney prior to executing this Agreement;
(b) he has at least forty-five (45) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke the Agreement (by email notice to donna.goldstein@openwave.com); and
(d) this Agreement shall not be effective until that seven-day period has
expired without Employee’s revocation of this Agreement.

J. Civil Code Section 1542. Employee understands and agrees that the release set
forth in this Agreement covers both claims that Employee knows about and those
that he may not know about. Employee waives any rights afforded by Section 1542
of the California Civil Code, which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

K. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity released herein.
Employee also represents that he does not presently intend to bring any claims
on his own behalf or on behalf of any other person or entity against the Company
or any other person or entity referred to herein.

L. Non-Disparagement. Employee agrees that he will not, at any time in the
future, engage in any oral, written, or other communications with any person or
entity that refer or relate

 

4



--------------------------------------------------------------------------------

in any way to the Company (including, without limitation, communications that
refer or relate to the Company’s sale, value, business, strategies, plans,
products, services, financial condition, operations, officers, directors, or
employees), except as may be expressly requested in writing by the Company’s
Chief Executive Officer. Notwithstanding the foregoing, Employee may respond
truthfully to any subpoena or other compulsory legal process that requires him
to provide information about any of the foregoing subjects.

M. No Admission of Liability. No action taken by the Parties hereto, or either
of them, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

N. Costs. The Parties shall each bear their own costs, attorneys’ fees and other
fees incurred in connection with the negotiation and documentation of this
Agreement.

O. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement, the Parties’ employment relationship, or the
termination of that relationship for any reason (including, but not limited to,
any claims of breach of contract, wrongful termination, fraud, retaliation,
discrimination or harassment), the Parties agree that all such disputes/claims
will be resolved by means of binding arbitration conducted by a single
arbitrator appointed by the American Arbitration Association in San Mateo or
Santa Clara County, California. Any such arbitration shall be conducted in
accordance with the AAA’s national rules for the resolution of employment
disputes, the current version of which can be reviewed at www.adr.org. The
Parties hereby irrevocably waive their respective rights to have any such
disputes/claims tried by a jury

P. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Employee warrants and represents that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

Q. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

R. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

S. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company, and it supersedes and replaces any and all prior agreements
and understandings

 

5



--------------------------------------------------------------------------------

concerning that subject other than the Confidentiality Agreement, the CoC
Agreement, and any Stock Option and Restricted Stock Agreements between the
Parties, which shall remain in full force and effect except as modified by this
Agreement. For the avoidance of doubt, any indemnity rights that might exist in
favor of former employees at law and under the Company’s bylaws are not
extinguished by this Agreement.

T. No Oral Modification. This Agreement may only be amended in writing signed by
Employee and an authorized officer of the Company.

U. Governing Law. This Agreement shall be governed by the laws of the State of
California (without regard to the principles of conflict of laws thereof).

V. Effective Date. This Agreement is effective eight calendar days after
signature by both Parties (the “Effective Date”), provided that Employee has not
previously revoked his execution of this Agreement as described above.

W. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

X. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties. The
Parties acknowledge that:

1. They have read this Agreement;

2. They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

3. They understand the terms and consequences of this Agreement and of the
release it contains;

4. They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

        Harold L. Covert, an individual Dated: July 31, 2007    

/s/ Harold L. Covert

    OPENWAVE SYSTEMS INC. Dated: July 31, 2007     By:  

/s/ Robert Vrij

    Name:   Robert Vrij     Title:   CEO

 

6



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE EXTENSION AGREEMENT

Hal Covert (“Covert”) and Openwave Systems Inc. (the “Company”) are parties to a
Severance and Release Agreement of [insert date] (the “Agreement”). As further
consideration for the compensation and benefits provided to Covert pursuant to
the Agreement, Covert hereby extends the general release of claims set out in
Paragraphs H- J of the Agreement to include any claims arising through and
including the date on which he executes this Release Extension Agreement (the
“Extension Agreement”). Covert hereby acknowledges and agrees that he has been
paid all wages (including, but not limited to, base salary, bonuses, and
accrued, unused vacation/paid time off) that he earned during his employment
with the Company.

Except as modified by this Extension Agreement, the Agreement will remain in
full force and effect. Covert may revoke this Extension Agreement within seven
days following his execution of such agreement below, by email notice of
revocation to_donna.goldstein@openwave.com. This Extension Agreement shall not
become effective unless that seven-day period passes without any such revocation
of this agreement by Employee.

 

Dated:                     , 2007    

 

    Hal Covert Dated:                     , 2007     Openwave Systems Inc.    
By:  

 

    [title]

 

7